Cockrell, J.
The indictment makes out a case of ag gravated assault and was good, therefore, as against a motion to quash based upon the sole ground that it stated no offense under the Laws of- Florida. The attack upon the supposed irregularity in its presentment should have been raised by the plea in abatement.
We shall not undertake to point out the many defects in the indictment in falling short of an indictment for *240attempted robbery for the reason that the State so signally failed to identify Henry Williams as the man who committed the assault. Mrs. Smith, who was alone when the robbery was committed, testifies that she does not identify Williams as the man, nor does any one else pretend to identify him. Mrs. Smith thinks she would recognize the pocket book that was taken, but when shown one taken from Williams several months after the robbery, fails to identify it. The bill of exceptions discloses no other fact or circumstance looking towards identification.
Judgment reversed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur.